Title: To Thomas Jefferson from C. W. F. Dumas, 3 February 1793
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 3 Feb. 1793. Since his last of 29 Jan. each day becomes more critical for France on one side and the dominant parties here and in London on the other. He is unable to give an account of some propositions  with which Maulde, the former French minister plenipotentiary who had been recalled to Paris, is said to have returned here, and to which it is said the Grand Pensionary has unofficially given evasive responses, because he has been unable to see Maulde, who is incognito here and suspected by both parties, and because there is a secretary of the French legation, accredited but not admitted by the government, who seems unaware of Maulde’s business and whom he has just begun to see. This secretary has been ordered to join Dumouriez’s army as soon as it enters the Republic. 4 Feb. This morning the Grand Pensionary informed the commercial agent of Amsterdam and Rotterdam here that France has declared war on the British government. The threat is being circulated here that patriots will be slaughtered as soon as the French set foot in the Republic; also being considered is a plan to tax foreign funds on a fourth of the interest they bring in, which would reduce the appeal of the Dutch funds and climax the misfortunes of this country. 5 Feb. News arrived this morning that on 1 Feb. the National Convention unanimously declared war against the king of England and the Stadtholder of the United Netherlands.
